Citation Nr: 0120066	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for paroxysmal 
auricular tachycardia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from March 1964 to 
April 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This matter was remanded by the Board in 
February 1999 for further development.  The case was returned 
to the Board in June 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's paroxysmal auricular tachycardia is 
controlled by medication and is not manifested by more than 
infrequent episodes; more than four episodes a year have not 
been documented by ECG or Holter monitor.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paroxysmal auricular tachycardia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 4.104, Diagnostic Code 7013 
(1997); 38 C.F.R. §§ 4.7, 4.10, 4.104, Diagnostic Code 7010 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his heart 
disability.  The RO has found the claim to be well grounded 
and obtained all available medical records pertinent to this 
claim.  

In particular the Board notes that there is evidence that the 
veteran is currently receiving disability benefits through 
the Social Security Administration (SSA).  In an Income-Net 
Worth and Employment Statement that was received in September 
1991, the veteran reported that he had been receiving Social 
Security disability benefits since March 1991.  Where VA has 
notice that the veteran is receiving benefits from the Social 
Security Administration, and that records from that 
Administration may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA benefits, and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet.App. 163 (1998).  The veteran has indicated that his 
award of disability benefits by the Social Security 
Administration was based on disability of the back.  He has 
not indicated that any records supportive of his claim for an 
increased evaluation for paroxysmal auricular tachycardia are 
in the possession of the Social Security Administration.  He 
has indicated that all of his treatment for paroxysmal 
auricular tachycardia has been through the Brockton VAMC.  
The VA treatment records have been obtained.  Therefore, the 
Board finds that neither the decision of the Social Security 
Administration nor any supporting records would be relevant 
to the issue on appeal.

The Board further notes that multiple attempts have been made 
to provide the veteran with a current VA examination of his 
disability.  However, the veteran has repeatedly failed to 
report for these examinations.  The duty to assist is not a 
one-way street.  If a veteran wishes help in developing a 
claim, he cannot passively wait for it in those circumstances 
where he may or should have evidence that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  

Therefore, the Board is satisfied that all available evidence 
and information necessary for an equitable disposition of 
this claim has been obtained, and there is no further action 
to be undertaken to comply with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Service connection for paroxysmal auricular tachycardia was 
granted in September 1965.  A 10 percent disability 
evaluation was assigned.  The 10 percent disability 
evaluation remained in effect when the veteran's current 
claim for an increased evaluation was filed in April 1996.

Medical records from the Brockton VA Medical Center dated 
from May 1978 to January 1996 show that the veteran received 
occasional evaluations and treatment for his paroxysmal 
auricular tachycardia.  Significantly, supraventricular 
tachycardia was evident on a May 1992 electrocardiogram.  It 
was also identified in August 1992 through use of a Holter 
monitor.  A September 1995 treatment note indicates that the 
veteran experienced paroxysmal supraventricular tachycardia 
(PSVT), but that it was controlled by Verapamil.  A similar 
finding was made in January 1996.

In July 1996, the veteran was afforded a VA cardiology 
examination.  He reported that he was under treatment for 
intermittent tachycardia.  He said he was taking Verapamil 
with good effect.  He stated he was followed at the Brockton 
VAMC for some dyspnea.  He denied having chest pain.  His 
blood pressure was 130/90.  His heart had a normal sinus 
rhythm at 72 beats per minute.  There were no murmurs.

Additional treatment records were received from the Brockton 
VAMC.  The veteran was seen in September 1996 for complaints 
of nocturnal cramping.  He discussed other health problems.  
With regard to his PSVT, he said the condition was controlled 
by Verapamil.  However, a treatment note dated in March 1997 
indicates that the veteran reported that his palpitations 
appeared more frequently and with a longer duration.  He said 
he had had five episodes in the month.

The matter was REMANDED by the Board in February 1999.  The 
Board observed that the rating criteria used to evaluate 
disabilities of the cardiovascular system had been revised, 
and that the record showed that the RO had not considered the 
veteran's claim for an increased rating under the new 
criteria.  Moreover, under the new rating criteria, the 
report of the July 1996 VA cardiovascular examination was 
found to be inadequate for rating purposes.  The RO was 
directed to afford the veteran another VA examination.  

In a letter dated in March 1999, the RO asked that the 
veteran to furnish the names and addresses for all health 
care providers who had treated him for paroxysmal auricular 
tachycardia.  The veteran responded in April 1999 that all 
his treatment was provided by the Brockton VAMC.  He said he 
was experiencing "attacks" once or twice a day.  He stated 
the attacks were extremely debilitating.  

The veteran failed to report for a VA examination scheduled 
for May 1999.

Medical records from the Brockton VAMC dated between July 
1975 and March 1999 were associated with the claims folder.  
All the pertinent records concerning the treatment of the 
veteran's paroxysmal auricular tachycardia were duplicates of 
those already considered.  In other words, there were no new 
records pertaining to the treatment of the veteran's 
paroxysmal auricular tachycardia.

The veteran was scheduled for a Holter monitor examination in 
October 1999.  He failed to report for this examination.  
However, the veteran's claims folder was reviewed by the 
Chief of the Cardiology Section and a report was obtained.  
The examiner discussed the findings of the electrocardiogram 
and Holter monitor that were performed in 1992.  He noted 
that the veteran gave a history of frequent episodes of 
palpitations occurring from several times per day to once 
every few days.  However, the examiner indicated that the 
only documented episode of supraventricular tachycardia was 
in 1992.  He said there were no Holter monitors in the record 
since that time.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

Under the criteria in effect prior to January 12, 1998, 
paroxysmal auricular tachycardia was evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7013 (1997), which provides 
that a 10 percent evaluation is warranted if there are 
infrequent attacks and a 30 percent evaluation is warranted 
if it is severe with frequent attacks.

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207- 
65244 (1997).  Where a law or regulation governing a claim 
changes while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The Board notes that the RO has 
properly considered both the current and former criteria in 
evaluating the veteran's service-connected paroxysmal 
auricular tachycardia disability.

The revised criteria do not contain a diagnostic code 
specifically for paroxysmal auricular tachycardia.  Rather, 
38 C.F.R. § 4.104, Diagnostic Code 7010 (2000) concerns 
supraventricular arrhythmias.  It provides that permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, documented by ECG or 
Holter monitor, warrants a 10 percent evaluation.  Paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year, documented by ECG or 
Holter monitor, warrants a 30 percent evaluation.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As discussed above, there is no medical or other objective 
evidence of more than infrequent attacks of paroxysmal 
auricular tachycardia.  The record clearly shows that the 
veteran's paroxysmal auricular tachycardia is controlled 
through his use of medications.  The Board recognizes that 
the veteran reports that the frequency of his 
"palpitations" has increased.  However, the most recent 
episode objectively demonstrated by the medical evidence was 
in 1992.  As noted above, the veteran failed to report for VA 
examinations scheduled in response to the Board's remand 
which might have substantiated his claim.  Consequently, the 
Board is left with a record which provides no reasonable 
basis for concluding that the disability more nearly 
approximates the former criteria for a 30 percent rating than 
the former criteria for a 10 percent rating.  

With respect to the revised rating criteria, the Board notes 
that the most recent episode of paroxysmal auricular 
tachycardia documented by ECG or Holter monitor was in 1992.  
The veteran does not have the medical expertise to diagnosis 
his "palpitations" as being episodes of paroxysmal 
auricular fibrillation or supraventricular tachycardia.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As discussed 
above, the veteran failed to report for scheduled VA 
examinations which might have provided evidence supportive of 
the veteran's claim.  The evidence currently of record 
contains no objective evidence of more than four episodes of 
paroxysmal auricular tachycardia per year.  Therefore, an 
increased rating is not warranted under the revised criteria.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his paroxysmal auricular tachycardia.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.

ORDER

Entitlement to an increased evaluation for paroxysmal 
auricular tachycardia is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

